                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

MEDLINE INDUSTRIES, INC.,                               )
                                                        )
                   Plaintiff,                           )
                                                        )           No. 17 C 7216
          v.                                            )
                                                        )           Judge Sara L. Ellis
C.R. BARD, INC.,                                        )
                                                        )
                   Defendant.                           )

                                         OPINION AND ORDER

          Plaintiff Medline Industries, Inc. (“Medline”) brings this case against Defendant C.R.

Bard, Inc., (“Bard”) alleging patent infringement on a medical tray and a patient information

insert called a patient aid. The Patent Trial and Appeal Board (“PTAB”) has instituted inter

partes reviews (“IPRs”) on Medline’s claims. As a result, Bard brings the present motion to stay

the proceedings in this trial until the PTAB has issued its decisions. Because a stay pending the

decisions of the PTAB in its IPRs would not impose undue prejudice or a tactical disadvantage

on Medline, would simplify and streamline the case, and would likely reduce the burden of

litigation on the parties and the Court, the Court grants Bard’s motion to stay.

                                              BACKGROUND

          Medline has filed three suits in the Northern District of Illinois alleging patent

infringement against Bard. This suit is the third in that series 1 and concerns four medical tray

and patient aid patents: U.S. Patent Nos. 9,808,596 (the “’596 Patent”), 9,745,088 (the “’088

Patent”), 9,795,761 (the “’761 Patent”), and 9,808,400 (the “’400 Patent”). In October and

November of 2018, Bard filed petitions with the PTAB seeking IPRs on all of Medline’s claims.

At the same time, Bard filed a motion to stay this case pending the PTAB’s decision whether to
1
    The first and second are referred to herein as “Medline I” and “Medline II” respectively.
institute review, which the Court denied without prejudice as premature, and invited Bard to

renew its motion if the PTAB decided to institute IPRs on Bard’s petitions. In January 2019, the

Court held a claim construction hearing and issued a ruling construing several disputed terms. In

June 2019, the PTAB granted Bard’s petitions for IPRs. After the PTAB instituted its IPRs,

Bard filed the present motion to stay this case pending the result of the PTAB’s IPRs.

       Medline I is scheduled for trial in February 2020. Medline moved to extend deadlines for

dispositive motions in this case until after the conclusion of the Medline I trial. Pursuant to that

request, the Court moved the close of expert discovery to November 11, 2019, and scheduled a

hearing in March 2020 to set a summary judgment briefing. See Doc. 156; Doc. 159. The

PTAB’s deadlines to issue final written decisions in its IPRs in this case are April 10, 2020 for

the ’088 Patent, May 6, 2020 for the ’761 Patent, and June 6, 2020 for both the ’400 Patent and

the ’596 Patent.

                                      LEGAL STANDARD

       District courts have inherent power to control their own dockets, including the power to

stay proceedings before them. Clinton v. Jones, 520 U.S. 681, 706, 117 S. Ct. 1636, 137 L. Ed.

2d 945 (1997) (“The District Court has broad discretion to stay proceedings as an incident to its

power to control its own docket.”). How best to manage the court’s docket “calls for the

exercise of judgment, which must weigh competing interests and maintain an even balance.”

Landis v. N. Am. Co., 299 U.S. 248, 254–55, 57 S. Ct. 163, 81 L. Ed. 153 (1936). Specifically,

the decision “to stay proceedings pending inter partes review of a patent is a matter committed to

the district court’s discretion.” NFC Tech. LLC v. HTC Am., Inc., No. 2:13–CV–1058–WCB,

2015 WL 1069111, at *1 (E.D. Tex. Mar. 11, 2015) (citing Ethicon, Inc. v. Quigg, 849 F.2d

1422, 1426–27 (Fed. Cir. 1988)); Black & Decker, Inc. v. Positec USA, Inc., No. 13-3075, 2013



                                                  2
WL 5718460, at *3 (N.D. Ill. Oct. 1, 2013). District courts consider three factors in determining

whether to grant a stay pending IPR: (1) whether the stay will unduly prejudice or tactically

disadvantage the nonmoving party; (2) whether the stay will simplify the issues in question and

streamline the trial; and (3) whether the stay will reduce the burden of litigation on the parties

and on the court. Ignite USA, LLC v. Pac. Mkt. Int’l, LLC, No. 14 C 856, 2014 WL 2505166, at

*2 (citing Black & Decker, 2013 WL 5718460, at *3).

                                            ANALYSIS

I.     Undue Prejudice and Tactical Disadvantage

       The first factor the Court considers is whether Medline would suffer undue prejudice or

tactical disadvantage from Bard's proposed stay. Medline’s sole argument that it will be unduly

prejudiced or placed at a tactical disadvantage is that a stay would disrupt the coordinated

schedules of the other two cases, Medline I and II. Medline argues that it will incur unnecessary

additional expense because its experts would have to refamiliarize themselves with the subject

matter of the reports and the underlying evidence. While this argument might go to the third

factor, the burden of litigation, it does not explain how or why this stay would unduly prejudice

Medline or place it at a tactical disadvantage. The extension that Medline asked for and received

to move dispositive motions in this case to after the conclusion of the Medline I trial already

contemplated the severing of the coordinated schedules of these cases and the desire for the

parties to use the results of Medline I to inform their strategies in the other two cases. Outside of

the potential cost of refamiliarizing the experts with the material, which coincidentally, might be

offset by having them review less material as a result of the PTAB’s IPRs, Medline does not

explain how a stay would cause undue prejudice or a tactical disadvantage.




                                                  3
        To the contrary, the facts suggest that a stay would not prejudice Medline or place it at a

tactical disadvantage. First, the Court can discount “[t]he general prejudice of having to wait for

resolution.” Sorensen v. Black & Decker Corp., No. 06CV1572 BTM (CAB), 2007 WL

2696590, at *5 (S.D. Cal. Sept. 10, 2007) (“The general prejudice of having to wait for

resolution is not a persuasive reason to deny the motion for stay.”). Additionally, “[Medline]’s

own delay,” most recently moving for an extension that reaches into March 2020, “further

indicates that [Medline] will not suffer undue prejudice from a stay.” Ignite USA, 2014 WL

2505166, at *3. Finally, Medline did not seek a preliminary injunction in any of the three cases

against Bard, which further indicates that a delay at this stage would not prejudice Medline

significantly. Id.; see Visual Interactive Phone Concepts, Inc. v. Samsung Telecomm. America,

LLC, No. 11–12945, 2012 WL 1049197, at *3 (“Plaintiff has not moved for injunctive relief,

which further supports a finding that a stay would not be unduly prejudicial.”). For these

reasons, the Court finds that Medline would not suffer undue prejudice or tactical disadvantage

from a stay.

II.    Simplification and Streamlining the Case

       The second factor in the Court's analysis is how the PTAB’s decisions in these IPRs

might simplify and streamline the issues in this case. Based on past statistics, it is at least more

likely than not that the PTAB will cancel one or more of Medline’s claims, which would

streamline this case. See Doc. 184 at 5 (“As of February 28, 2019, the PTAB has canceled all of

the claims on which it has instituted inter partes review 63% of the time, and has canceled all or

some of the claims 81% of the time.”). The Court acknowledges Medline’s argument that there

is no guarantee that the PTAB will invalidate any claims at all in this case; however, even if no

claims are canceled, the PTAB’s IPRs will still simplify the issues in this case, and might



                                                  4
encourage settlement, “because [Bard] will be estopped from arguing that the claim is invalid.”

Ignite USA, 2014 WL 2505166, at *4 (citing Black & Decker, 2013 WL 5718460, at *1).

       Medline argues that this case would be more streamlined if expert discovery could go

forward while the PTAB completes its IPRs so that any remaining claims can promptly go to

trial. While the Court will address this argument in the following section under the burden of

litigation factor, this argument fails when one considers it from a simplification standpoint. If

the PTAB invalidates any claims at all, the parties will have wasted their resources pursuing

expert discovery on those claims. Id. (“If the [PTAB] cancels, or simplifies the claims, the

parties in all likelihood will have engaged in unnecessary discovery.”). Instead, if the parties

wait to conduct expert discovery after the PTAB completes its IPRs, even the expert discovery

itself will be streamlined and simplified. For these reasons, the Court finds that a stay would

simplify and streamline this case.

III.   Reduced Litigation Burden on the Parties and the Court

       The final factor for the Court to consider is whether the PTAB’s IPRs might reduce the

burden of litigation on both the parties and the Court. Again, if the IPRs result in cancellation of

all or some of Medline’s claims, those claims would no longer be at issue, and would no longer

require expert discovery. Id. And if the PTAB finds all of Medline’s claims valid, the litigation

will be simplified and less burdensome because Bard will not be able to assert invalidity as a

defense.

       Medline argues that a stay will create a larger litigation burden on them because their

experts will have to refamiliarize themselves with the claims and the underlying evidence when

expert discovery resumes following the stay. While the Court acknowledges Medline’s concern,

“[w]ithout a stay, simultaneous proceedings present substantial risks that the parties and court



                                                 5
will expend resources unnecessarily. If the [PTAB] cancels, or simplifies the claims, the parties

in all likelihood will have engaged in unnecessary discovery.” Id.

       Taking Medline’s concern into account, the balance of the litigation burden in this case

weighs between: (A) expending resources to take potentially unnecessary expert discovery now,

and (B) waiting for the PTAB’s decision to take only the necessary expert discovery while

expending more resources to have the experts refamiliarize themselves with the claims and

evidence following the stay. The Court finds, however, that any simplification of claims,

whether that is a cancellation of a few claims, a cancellation of all claims, or a narrowing of the

scope of the claims, would also simplify the scope of the claims and evidence with which the

experts would have to refamiliarize themselves. Given the statistical record of the PTAB, see

Doc. 184 at 5, it is more likely than not that the PTAB will cancel at least one of Medline's

claims. While this is no guarantee that the PTAB will cancel any claims, a decision canceling at

least one claim would simplify the case and would render unnecessary at least some of the expert

discovery that would take place in the interim. For these reasons, the Court finds that a stay

would likely reduce the burden of litigation on the parties and the Court. Because all factors

weigh in favor of a stay, the Court stays this case until the conclusion of the PTAB’s IPRs.

                                         CONCLUSION

       For the foregoing reasons, the Court grants Bard’s motion to stay [176]. The Court

strikes the status date set for September 11, 2019 and resets it to April 21, 2020.




Dated: September 10, 2019                                     ______________________
                                                              SARA L. ELLIS
                                                              United States District Judge




                                                 6
